                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MALIEKA GATITHI,                           )
Plaintiff,                                 )
                                           )
       vs.                                 )       Case No. 4:19-cv-0486-AGF
                                           )
BOARD OF IMMIGRATION                       )
APPEALS and WILLIAM BARR,                  )
United States Attorney General,            )
                                           )
              Defendants.                  )

                            MEMORANDUM AND ORDER

       This matter comes before the Court on Defendants’ motion for summary judgment

(ECF No. 13) in this case on judicial review of a decision of the Board of Immigration

Appeals (BIA). For the reasons set forth below, the Court will grant Defendants’ motion.

                                     BACKGROUND

       In October 2013, Plaintiff Malieka Gatithi filed with the United States Citizenship

and Immigration Services (USCIS) an I-130 Petition for Alien Relative seeking to

classify her husband, Hilary Gatithi, as an “immediate relative.” USCIS denied the

petition on the basis that Mr. Gatithi’s previous marriage was a sham, so Plaintiff’s I-130

petition was precluded under U.S.C. § 1154(c). 1 Plaintiff appealed to the BIA, which

dismissed the appeal. Plaintiff then filed the present petition for judicial review.

       The facts relevant to Mr. Gatithi’s previous marriage are as follows. Gatithi



       1
         USCIS clarified that there is no issue as to whether Plaintiff’s marriage to Mr.
Gatithi is bona fide; the denial is premised only on Gatithi’s previous marriage.
                                               1
married Ms. Robin Jackson in April 2008. In August of that year, Ms. Jackson filed an I-

130 petition to classify Gatithi as her “immediate relative.” In support of their

application, at their USCIS interview in February 2009, they submitted six wedding

photographs, an insurance policy issued to Gatithi, utility bills in both their names, and a

one-year residential lease in both names.

       In August 2010, during a USCIS inquiry, officers of the Fraud Detection and

National Security Directorate (FDNS) attempted to visit the couple at their last known

address but were unsuccessful. They located Jackson at a different address and

discovered that Gatithi was not living there, but an unknown male and child were inside

the home. Jackson identified the child as hers and the man as the father. She explained

that she was living at that address with her own father, as he was ill. Although Jackson

said she intended to return to live with Gatithi, she was unable to provide his current

address and could not identify his country of origin. Jackson also indicated that her

family did not know about her marriage to Gatithi.

       Following the FDNS visit with Jackson, Gatithi contacted an officer and explained

that Jackson had been living with her father for a couple of months and that he (Gatithi)

visited often, but he was unable to provide the address. He indicated that Jackson’s

parents had been unable to attend their wedding because Jackson’s mother was in the

hospital, but they visited afterward to share the news of their marriage. Gatithi could not

provide the first names of Jackson’s parents.

       FDNS officers also contacted the leasing agent at Gatithi’s apartment, who

indicated that Gatithi had resided alone there for over a year. His lease application from

                                              2
April 2009 (two months after the couple’s UCSCI interview) was co-signed by a different

woman, Ms. Eunice Ngure, whose name was subsequently crossed out, and his signed

lease agreement dated November 20, 2009, named only himself as lessee.

       About a month after FDNS’s investigation, in September 2010, Ms. Jackson

withdrew her I-130 application. The couple divorced in June 2012.

       Mr. Gatithi and Plaintiff married on August 26, 2013, after which Plaintiff filed an

I-130 petition on Gatithi’s behalf. After reviewing the application, USCIS issued a

Notice of Intent to Deny (NOID) requiring Plaintiff provide further evidence of the

legitimacy of Gatithi’s previous marriage to Jackson. In response, Plaintiff provided

various documents relating to Gatithi’s apartment lease and the first couple’s divorce, and

affidavits by Plaintiff, Gatithi, and Jackson explaining that Jackson could not answer the

FDNS officers’ questions correctly because she was intimidated and flustered. Noting

several inconsistencies in the affidavits and finding them not credible, USCIS determined

that Plaintiff’s response was insufficient to rebut its finding of a fraudulent first marriage.

       Plaintiff appealed to the BIA, which found the evidence sufficient to support

USCIS’s findings and therefore dismissed her appeal. In reaching that result, the BIA

relied on Gatithi’s lease documents and the lack of credibility in his and Jackson’s

responses during the FDNS inquiry. The BIA expressly rejected the notion that Jackson

was too shaken to accurately answer simple questions.

       In her complaint on judicial review before this Court, Plaintiff contends that the

evidence on which the agency relied is not substantial or probative of a fraudulent

marriage, and therefore the denial of the petition and subsequent appeal was arbitrary and

                                               3
capricious. Specifically, Plaintiff argues that Gatithi’s lease application is not probative

because Ms. Ngure might have signed it only to obtain a referral fee and, further, that the

lease agreement was not provided to Plaintiff or authenticated by USCIS, violating

Plaintiff’s due process rights. Plaintiff also argues that the BIA’s decision was based on

an application that was not an actual lease. Additionally, Plaintiff asserts that Jackson’s

exchange with FDNS officers should be given little weight because she was intimidated

and flustered and under emotional distress at the time. She argues that Jackson’s residing

with her father and having a child with another man might reflect a bad marriage but does

not prove a fraudulent marriage. Finally, Plaintiff asserts that the evidence submitted by

Gatithi and Jackson at their initial USCIS interview is sufficient to establish their bona

fide marriage, and that the mere shortage of photos or bills does not prove fraud.

       In response to Plaintiff’s complaint, Defendants filed the present motion for

summary judgment, arguing that the record contains sufficient evidence of marriage

fraud, and therefore the agency did not act arbitrarily or capriciously in denying

Plaintiff’s appeal. Specifically, Defendants note that: Jackson and Gatithi provided

unsatisfactory and contradictory answers; the two were not co-habiting; there was no

evidence of a life together beyond six wedding photos and three months of utility bills;

Jackson had a child with another man; and Jackson withdrew her I-130 petition for

Gatithi. Defendants further argue that Plaintiff did not provide sufficient evidence in

response to the NOID to rebut the USCIS’s finding of fraud. Though Plaintiff claimed

that more photos and utility bills existed, she failed to produce them, and Plaintiff’s

assertion that Jackson’s mental state was impaired at the time of her interview was not

                                              4
credible insofar as Jackson’s alleged emotional distress fails to explain her total inability

to answer basic questions as to Gatithi’s address and country of origin.

                                       DISCUSSION

       Standards

       Under 8 U.S.C. § 1151(a)(1)(A)(i), a U.S. citizen may apply for an “immediate

relative” visa on behalf of his or her spouse. The petitioner has the burden of proving all

of the requirements, and the USCIS investigates to determine if the spouse qualifies. See

8 C.F.R. §§ 204.1-204. However, approval is precluded if a previous marriage is

determined to be fraudulent for the purposes of evading immigration laws and there is

substantial and probative evidence of such an attempt or conspiracy. 8 U.S.C. § 1154(c);

8 C.F.R. § 204.2(a)(1)(ii). If the USCIS makes such a finding, the burden is on the

petitioner to rebut this by showing that the marriage was bona fide. See Matter of Kahy,

19 I. & N. Dec. 803, 806–07 (BIA 1988). District courts have jurisdiction to review a

decision on the merits of an I-130 petition for an immediate relative. Opoku-Agyeman v.

Perez, 886 F. Supp. 2d 1143, 1148 (W.D. Mo. 2012) (citing Ginters v. Frazier, 614 F.3d

822, 827 (8th Cir. 2010)). The Court reviews the BIA’s determination as the final agency

decision. Chakhow v. Lynch, 837 F.3d 843, 846 (8th Cir. 2016). When the BIA adopts

and affirms the fact-finder’s decision and adds its own reasoning, the Court reviews both

together. Patel v. Sessions, 868 F. 3d 719, 723 (8th Cir. 2017) (considering both BIA and

immigration judge’s decisions); Opoku-Agyeman, 886 F. Supp. 2d at 1148 (reviewing

BIA decision only, where BIA did not adopt USCIS conclusions). Here, the BIA agreed

with USCIS’s findings and reasoning and elaborated with its own. As such, we review

                                              5
both decisions together.

       Federal Rule of Civil Procedure 56(a) provides that summary judgment shall be

granted “if the movant shows that there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law.” “Judicial review of an INS decision

denying a petition to change status is governed by the Administrative Procedures Act, 5

U.S.C. §§ 701–06.” Sabhari v. Frazier, CIV. 06-196 ADM/RLE, 2007 WL 295261, at

*6 (D. Minn. Jan. 30, 2007). “The denial of a petition for preferential immigration

classification is reviewed for a determination of whether the decision was ‘arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with the law.’” Gipson

v. I.N.S., 284 F.3d 913, 916 (8th Cir. 2002), (citing 5 U.S.C. § 706(2)). An agency

decision is arbitrary and capricious when the agency “relied on factors which Congress

has not intended it to consider, entirely failed to consider an important aspect of the

problem, offered an explanation for its decision that runs contrary to the evidence before

the agency, or is so implausible that it could not be ascribed to a difference in view or the

product of agency expertise.” GoJet Airlines, LLC v. F.A.A., 743 F.3d 1168, 1170–71

(8th Cir. 2014) (citing Rochling v. Dep't of Veterans Affairs, 725 F.3d 927, 937 (8th Cir.

2013)). “This standard of review gives agency decisions a high degree of deference.”

Sierra Club v. E.P.A., 252 F.3d 943, 947 (8th Cir. 2001). “In reviewing the agency

decision, the Court is not permitted to re-weigh the evidence, but is instead limited to

determining whether the agency’s determination that the record contained substantial and

probative evidence of marriage fraud was arbitrary and capricious.” Ginters v. Dooley,

CIV. 07-4681 DWF/LIB, 2011 WL 2961499, at *6 (D. Minn. July 20, 2011). The scope

                                              6
of review is narrow, and a court is not to substitute its judgment for that of the agency.

Valorem Consulting Group v. U.S. Citizenship & Immigration Services, 13-1209-CV-W-

ODS, 2015 WL 196304, at *2 (W.D. Mo. Jan. 15, 2015) (quoting Motor Vehicle Mfrs.

Ass'n, Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

       Analysis

       Applying the foregoing standards, the Court finds that the BIA did not act

arbitrarily or capriciously in denying Plaintiff’s petition and dismissing her appeal, and

Defendants are entitled to summary judgment. The record reflects substantial and

probative evidence that Mr. Gatithi’s previous marriage to Ms. Jackson was fraudulent.

As stated above, Gatithi’s lease documents bely co-habitation. His 2009 lease application

is co-signed by another woman and names a cousin as an emergency contact. The lease

itself bears only Gatithi’s initials and signature. Neither spouse could answer basic

questions about the other (e.g., their respective addresses, Jackson’s parents’ names,

Gatithi’s country of origin), and they contradicted each other on simple facts (e.g.,

whether Jackson’s parents knew of their marriage). The record contained virtually no

evidence of a life together. Plaintiff’s affidavit recounts the purported history of the first

couple’s relationship and offers explanations for the discrepancies in their statements to

FDNS officers, but Plaintiff would have had no personal knowledge of such details. Mr.

Gatithi’s own affidavit is written in the third person and contains no probative

information beyond the assertion that he was “ready to save his first marriage but things

were not working out.” Ms. Jackson’s affidavit states that her name was not on Gatithi’s

lease due to her poor credit history, and that her inability to remember Gatithi’s

                                               7
whereabouts or nationality was attributable to fear. The agency found these statements

unpersuasive, particularly in light of the couple’s actual living arrangements and failure

to submit additional proof of their life together. A district court affords great weight to

the credibility findings of the BIA. Opoku-Agyeman v. Perez, 886 F. Supp. 2d at 1149.

The foregoing evidence is sufficient to support a conclusion that the marriage was not

bona fide.

       Plaintiff’s attempt to re-litigate the evidence and have this Court re-weigh it on

judicial review is unavailing. The Court may not substitute its own judgment for that of

the agency. Motor Vehicle Mfrs. Ass'n of U.S., 463 U.S. at 43. Rather, the Court must

defer to the agency’s factual determinations and will disturb the agency’s decision only

when it is wholly unsupported by the evidence, contrary to the record, or so implausible

that it cannot be ascribed to a difference of viewpoint. GoJet Airlines, 743 F.3d at 1170–

71. On this record, the Court can make no such findings.

       “An issue of material fact is genuine if it has a real basis in the record.” Truth in

Labeling Campaign v. Shalala, 999 F. Supp. 1289, 1297–98 (E.D. Mo. 1998) (quoting

Hartnagel v. Norman, 953 F.2d 394, 395 (8th Cir.1992)). There is no genuine issue of

disputed material fact with a real basis in the present record but only unsupported

assertions by Plaintiff, Gatithi, and Jackson, which the agency did not find credible.

Consequently, Defendants are entitled to summary judgment.

       Due Process

       Finally, the Court must address Plaintiff’s argument that she was denied due

process insofar as USCIS based its determination on a non-existent lease that the agency

                                              8
failed to produce. The Court recognizes that the agency’s reference to the subject lease

documents was inaccurate. The record contains:

          • Mr. Gatithi’s lease application, co-signed by Ms. Ngure on April 26, 2009,
            and bearing the business address of Kensington Square Apartments, (2100
            N. New Florissant);
          • a lease agreement for Gatithi’s actual residence (1393 Beltower Drive)
            signed only by Gatithi on November 20, 2009;
          • the USCIS field officer’s report dated September 1, 2010, which correctly
            references the lease agreement and Beltower Drive address and notes that
            the lease application was co-signed by Ngure;
          • the NOID dated September 8, 2016, which describes the application but
            calls it a lease;
          • the USCIS decision, which also describes the application but calls it a
            lease; and
          • the BIA decision, which conflates the application and agreement and states
            that the lease was accurately described in the NOID.

       While the agency was careless in its references to the lease documents, the Court

cannot say that Plaintiff was denied due process. USCIS is not required to provide “in

painstaking detail” the evidence of fraud it finds. Opoku-Agyeman, 886 F. Supp. 2d at

1149 (quoting Ogbolumani. v. Napolitano, 557 F.3d 729, 735 (7th Cir. 2009). Rather, a

summary of the grounds explaining the agency’s reason for denial is sufficient. Id.

(quoting Ghaly v. I.N.S., 48 F.3d 1426, 1435 (7th Cir. 1995)).

       Notwithstanding the agency’s conflation of related housing documents, the

reasoning behind the agency’s decision remains the same: the evidence belied the

assertion that Gatithi and Jackson were living together. Plaintiff had notice that the

documentation relevant to the first couple’s co-habitation was problematic and ample

opportunity to rebut the agency’s finding in this regard. Moreover, the lease

                                             9
documentation in question was only one of several evidentiary bases for the agency’s

ultimate determination of fraud, which remains adequately supported by other aspects of

the record, most notably the spouses’ own statements.

                                       CONCLUSION

         For the reasons set forth above,

         IT IS HEREBY ORDERED that Defendants’ motion for summary judgment is

GRANTED. ECF. No. 13. A separate judgment shall accompany this memorandum and

order.



                                                 _______________________________
                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE

Dated this 14th day of August, 2019.




                                            10
